OFFICIAL.NOT4GMR©SflCO^rp^
                                P.O. BOX 12308, CAPfrbrsfATION/AUSTlN; TEXAS 75711
                             OFFICIAL BUSINpSSftga
                                         &
                             STATE ©F TBW$>~
                             PENALTY¥€$£/                                  02 1R
   3/11/2015   PRDVATI                                                     0006557458        MAR 13 2015       ,i
   DUDLEY, ANTONIO                         Trict.1^                        MAILED FROM ZIVtfRC3()7053'-03 - -\
   On this day, this Court has dismissed* applicant's "MOTION FOR LEAVE TO*
   VOLUNTARILY       DISMISS    A'Prf^ANTi'S^ 11.07        HABEAS   CORPUS
   APPLICATION".                                  ^«z—
                                                                                        Abel Acosta, Clerk
                                                                                                              -,/
                                         ANTONIO DUDLEY 5fcH^U£>                                           ':;\^
                                          EAST TEXAS MULTI-USE FACILITY
                                                                                              tl'TE
                                          900 INDUSTRIAL DRIVE
                                          HENDERSON, TX 75652
                                            i1iiii*llMliil'1^',iilllilrtll^l,,.,,i1,',lnWHIi».",'1'll
                                                                                                              1
fc.fcaf-4.3fcj   i'isotsj;